Citation Nr: 0503153	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to February 
1959, and from September 1973 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in March 2004, and a 
substantive appeal was received in April 2004.  The veteran 
testified at a Board videoconference hearing in September 
2004.  

At the time of his September 2004 hearing, the veteran raised 
the claim of entitlement to service connection for back 
disability.  The issue is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claimed entitlement to a total rating based 
on individual unemployability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 C.F.R. § 3.340.  Total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  See 38 
C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

The veteran's service-connected disability ratings of 30 
percent for a right foot disability and 10 percent for a 
right ankle disability do not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
Nonetheless, a total disability rating may be assigned to 
veterans who fail to meet the schedular standards under 38 
C.F.R. §§ 3.321(b)(2), 3.340, 3.41, 4.16, 4.17.  It is the 
established policy of VA that all veterans who are unable to 
secure or follow a substantially gainful occupation by reason 
of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  38 C.F.R. § 4.16(b).

Associated with the claims file are opinions indicating that 
the veteran is unemployable.  These opinions, however, appear 
to reference service-connected and non-service-connected 
disabilities as the cause of the veteran's employment 
problems.  The clinical records reveal that, in addition to 
his right foot and ankle disability, the veteran has or has 
had other problems including his left shoulder, left wrist 
and back.  

As such, the Board finds that the veteran should be examined 
by VA to determine whether his service-connected disabilities 
alone preclude him from securing or maintaining gainful 
employment.  The Board notes that it may not deny a TDIU 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's service-connected disabilities 
do not prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet.  
App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the veteran's service-connected disability has on his 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); 
Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

Wherefore the issue on appeal is hereby REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for an appropriate VA examination(s) to 
determine the effect of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to the examiner(s) for 
review in connection with the 
examinations.  Based on examination 
findings and other evidence contained in 
the claims file, the examiner(s) must 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran  
is unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
right foot and ankle disabilities, 
without regard to his age or any 
nonservice-connected disorders.  The 
examination report(s) must include a 
complete rationale for all opinions and  
conclusions expressed.

2.  After completion of the above, and 
any additional development the RO may 
deem necessary, the RO should review the 
record and determine if the benefit 
sought on appeal can be granted.  The 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate  review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	KELLY CONNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



